Decree affirmed. The employee was a truck driver who found himself locked in his employer’s building at the end of a day’s work. He tried several doors without success and finally noticed an open window with a ledge below it on the second floor. Stepping through the window and down onto the ledge, he proceeded to hang from the ledge by his hands and drop to the ground. He landed hard on his heels and sustained severe fractures of both ankles. The single member found that while the employee may have demonstrated poor judgment, he had been of the opinion that he had only a four foot *784jump to negotiate, “which he felt he could manage,” and that his injuries arose out of and in the course of his employment. The reviewing board adopted the findings of the single member in awarding workmen’s compensation to the employee. The Superior Court entered a final decree in his favor. The record supports the finding of no serious or wilful misconduct in the fall of the employee. The decision of the single member had ample warrant on principles which have been repeatedly stated. See Baran’s Case, 336 Mass. 342; Vaz’s Case, 342 Mass. 495, 498. Costs under G. L. c. 152, § 11A, shall be allowed by the single justice.
Philander S. Ratzkoff for the insurer.
Joseph Bear for the employee.